Chase, Ch. J.
The court arc of opinion in this case, that the patent, to Robert Peter cannot relate to the certificate of The Resurvey on Pipe Toma hock, so as to overreach the prior grants made to Thomas Mains for the land called The Grove and Hazard, the relation to the certificate being grounded on the principle of a superior equity; and in this case Postlewa.it, and Robert Peter, who procured an assignment of his certificate, had no equitable title to the land, not having returned his certificate of survey to the land office, nor paid the composition money within two years. The court therefore give the direction to the jury prayed for by the defendant.
The plaintiff excepted. The verdict and judgment being for the defendpnt, the plaintiff appealed to the Court of Appeals.
1 he Court ok Arpeáis affirmed the judgment of the General Court, at June term, 1802,